Citation Nr: 0923872	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The appellant contends that he had active service in the 
Armed Forces of the Philippines.  

This case initially came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 2002 
decision by the Manila, Republic of the Philippines, VA 
Regional Office (RO) in which the RO determined that the 
appellant was ineligible for VA benefits on the basis that he 
did not have qualifying military service.  

In October 2003, the Board issued a decision finding that 
basic eligibility for VA benefits had not been established.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2005 Order, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's October 2003 decision and 
remanded the matter to the Board for readjudication 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  In October 2008, the Board remanded the claim of 
basic eligibility for VA benefits to the RO for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  



CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a Veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2008); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in February 2002, November 2008 and March 2009.  VA 
must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available records have 
been obtained.  The appellant has failed to identify any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, in a December 2008 
statement, the appellant stated that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

The AOJ did request verification of service.  An examination 
is not needed since this is a legal rather than medical 
issue.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. 
§ 3.159(d).  


II.  Factual Background.

In January 2002, the appellant filed a Veteran's Application 
for Compensation or Pension (VA Form 21-526), in which he 
reported that he had served on active duty from September 
1941 to May 1945.  The appellant stated that he was confined 
by the Japanese at Camp Garrazon in Isabela, Philippines from 
March 1942 to April 1942; thereafter, he became a member of 
the Guerrillas.  He stated that he was captured after the 
surrender; during his captivity, he was maltreated and 
suffered many injuries and illnesses.  

Also submitted in support of the appellant's claim was a 
Certification from the Armed Forces of the Philippines 
(AGNR2), dated in March 1993.  It states the appellant was 
assigned to the M Co. 3rd Bn. 11th Inf USAFIP NL; he was paid 
in arrears.  

Received in May 2002 was VA Form 21-3101, dated in April 
2002, wherein the National Personnel Records Center (NPRC) 
verified that the appellant did not have service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  


III.  Legal Criteria.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a veteran.  The term "veteran" is defined in 38 
U.S.C.A. § 101(2) as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
Under 38 C.F.R. §§ 3.40 and 3.41, certain service with the 
Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of 
service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department, if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy is issued by the service department or 
if the copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and (2) The document contains needed 
information as to length, time and character of service; and 
(3) In the opinion of the Department of Veterans Affairs the 
document is genuine and the information contained in it is 
accurate.  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 
C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. 
§ 3.203(c).  

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  

Analysis.

The appellant maintains that he had qualifying military 
service for purposes of establishing eligibility for VA 
benefits.  

The evidence reflects that after a review of the status by 
the NPRC, it was verified that the appellant had no service 
in the Army of the United States, no recognized guerilla 
service, and no service as a member of the Philippine 
Commonwealth Army in the service of the Armed Forces of the 
United States.  No evidence from any recognized official 
source has been submitted which contradicts that finding.  As 
noted above, the Court has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  

The Board has carefully reviewed the entire record in this 
case.  However, as noted, this evidence is insufficient to 
establish eligibility.  Significantly, the certification from 
the Armed Forces of he Philippines submitted by the appellant 
do not meet the first requirement of 38 C.F.R. § 3.203(a) as 
it is not a document issued by a United States service 
department.  The fact remains that the proper service 
department evidence is againstt his assertion; in fact, the 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas.  

In sum, the appellant has provided no evidence that would 
warrant a request for re-certification of his service/ 
nonservice by the service department and VA must abide by the 
service department's certification.  See Sarmiento v. Brown, 
7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant did not have the requisite service and is not a 
veteran so as to establish basic eligibility for VA benefits.  
Since the law is dispositive in this matter, the claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


ORDER

Basic eligibility for Department of Veteran's Affairs 
benefits is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


